 ROWLAND TRUCKING CO.Rowland Trucking Company, a Division of UnichemInternational and Kenneth L. McLaughlin. Case28-CA-694830 April 1984DECISION AND ORDERBY MEMBERS ZIMMERMAN, HUNTER, ANDDENNISOn 28 March 1983 Administrative Law JudgeRussell L. Stevens issued the attached decision.The Respondent filed exceptions and a supportingbrief, and the General Counsel filed cross-excep-tions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs' andhas decided to affirm the judge's rulings, findings,2and conclusions and to adopt the recommendedOrder as modified.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Rowland Trucking Company, a Divisionof Unichem International, Carlsbad, New Mexico,its officers, agents, successors, and assigns, shalltake the action set forth in the Order as modified.1. Substitute the following for paragraph 2(b).' The General Counsel has moved to strike and disregard portions ofthe Respondent's submissions and to censure counsel for the Respondenton the basis that the Respondent's submissions contain a vicious and inap-propriate attack on the General Counsel's witnesses and a scurrilousattack on the professional honesty and integrity of the General Counsel.After carefully reviewing the record we have come to the conclusionthat counsel for the Respondent's attacks are completely unsubstantiated.While we will not strike the Respondent's exceptions, we note that this isnot the first time that attorney Leonard L. Pickering has engaged in suchunprofessional, inappropriate, and completely unwarranted tactics. InFrank Paxton Lumber Ca, 235 NLRB 582, 586-597 (1978), the Boardadopted the judge's decision directing a note of condemnation to Picker-ing "for his resort to intemperate, inflammatory, scandalous and whollyunfounded personal attack upon the professional integrity of counsel forthe General Counsel," citing Disciplinary Rule 7-L02(AXI) of the Codeof Professional Responsibility of the American Bar Association. Werenew our condemnation of Pickering's conduct with the hope that weshall not be required to institute disciplinary proceedings against him inhis subsequent appearances before the Board.I The Respondent has excepted to some of the judge's credibility find-ings. The Board's established policy is not to overrule an administrativelaw judge's credibility resolution unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect. Standard DryWal Products, 91 NLRB 544 (1950), enfd. 188 P.2d 362 (3d Cir. 1951).We have carefully examined the record and find no basis for reversingthe findings. We also find totally without merit the Respondent's allega-tion of bias and prejudice on the part of the judge.We clarify the judge's statements in part III,A,I of his decision, con-cerning the New Mexico Employment Security Department hearing atwhich McLaughlin testified, by noting that McLaughlin appeared at thathearing as a witness on behalf of Bill Lawrence.270 NLRB No. 44"(b) Remove from its files any reference to thedischarge of Kenneth McLaughlin on May 22,1982, and notify him in writing that this has beendone and that evidence of this unlawful dischargewill not be used as a basis for future personnel ac-tions against him."2. Substitute the attached notice for that of theadministrative law judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT violate Section 8(aXl) of the Actby threatening and interrogating our employeesconcerning their union activities; creating the im-pression among our employees that their union ac-tivity was under surveillance; advising an employeethat he was the first to be discharged for union ac-tivity, but would not be the last; telling an employ-ee that other employees would be discharged forengaging in union activity; informing employeesthat their union activity was under surveillance byus; and telling employees that we would not allowtheir union activity, and would seek a reason todischarge an employee because of his union activi-ty.WE WILL NOT violate Section 8(a)(3) and (1) ofthe Act by discharging Kenneth L. McLaughlin orany other employees because of their union activi-ty.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL offer Kenneth L. McLaughlin immedi-ate and full reinstatement to his former job or, ifthat job no longer exists, to a substantially equiva-lent position, without prejudice to his seniority orany other rights or privileges previously enjoyed,and WE WILL make him whole for any loss of earn-ings and other benefits resulting from his discharge,less any net interim earnings, plus interest.WE WILL remove from our files any reference tothe discharge of Kenneth L. McLaughlin on 22May 1982, and notify him in writing that this has247 DECISIONS OF NATIONAL LABOR RELATIONS BOARDbeen done and that evidence of this unlawful dis-charge will not be used against him in any way.ROWLAND TRUCKING COMPANY, ADIVISION OF UNICHEM INTERNATION-ALDECISIONSTATEMENT OF THE CASERUSSELL L. STEVENS, Administrative Law Judge. Thiscase was tried in Carlsbad, New Mexico, on September28, 29, and 30, 1982, and December 14, 15, and 16, 1982;and was reopened I day on March 8, 1983' on motion ofcounsel for Respondent.' The complaint, issued July 6, isbased on a charge filed June I by Kenneth L. McLaugh-lin, an individualsThe complaint alleges that RowlandTrucking Company, a Division of Unichem International(Respondent), violated Section 8(aXl) and (3) of the Na-tional Labor Relations Act.All parties were given full opportunity to participate,to introduce relevant evidence, to examine and cross-ex-amine witnesses, to argue orally, and to file briefs. Briefs,which have been carefully considered, were filed onbehalf of the General Counsel and Respondent.On the entire record,4and from my observation of thewitnesses and their demeanor, I make the followingFINDINGS OF FACT1. JURISDICTIONRespondent is, and at all times material herein hasbeen, a corporation duly organized under the laws of theState of New Mexico, with an office and place of busi-ness in Carlsbad, New Mexico, where it is engaged as acommon carrier in interstate transportation of liquidproducts. During the past 12 months, which period isAll dates hereinafter are within 1982 unless stated otherwise.s Pursuant to a motion filed by counsel for Respondent, granted byme, this matter was reopened on March 8, 1983, to take allegedly newlydiscovered evidence in the form of testimony by Clarence McDonald.The motion filed by Respondent's counsel was based on the allegationthat McLaughlin attempted to bribe McDonald into testifying favorablyfor him at the trial herein; and further, on the allegation that counsel forthe General Counsel accompanied McLaughlin during a portion of thetime that McLaughlin spent with McDonald during the alleged bribe at-tempt.McDonald's testimony clearly established that McLaughlin did not at-tempt to bribe, nor did he bribe, McDonald. McDonald's testimony isgiven no weight in assessing McLaughlin's credibility. Further, on thebasis of McDonald's testimony, ii is apparent, and is found, that counselfor the General Counsel was not a participant in any improper conversa-tion between McLaughlin and McDonald.The General Counsel filed a motion dated March 15 asking inter aliathat Respondent's motion to reopen be struck and that Respondent'scounsel be censured for unwarranted personal attack on counsel for theGeneral Counsel and his witnesses. Respondent's motion to reopen wasbased on alleged credibility matters, and the substance of the motion isdisposed of supra. Official censure of Respondent's counsel is not withinmy authority. It is noted that Respondent's counsel engaged in some in-temperate description of, and references to, individuals as discussed bycounsel for the General Counsel, but that intemperate language did notobscure the facts of the case as found herein.s Individuals are referred to herein by their last names.·Counsel for the General Counsel's motion to correct the transcript,made in his brief, was not opposed and is granted.representative of its annual operations, Respondent, inthe course and conduct of its interstate operations, re-ceived gross revenue in excess of $50,000.Respondent admits, and I find, that Respondent is, andat all times material herein has been, an employer en-gaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDChauffeurs, Teamsters, and Helpers Local 492, affili-ated with the International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America (theUnion) is, and at all times material herein has been, alabor organization within the meaning of Section 2(5) ofthe Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundsRespondent has a fleet of approximately 16 tractorsand trailers which it uses to haul liquids, mostly brineand fresh water, for customers primarily involved indrilling operations. Many places where the trucks aredriven are in remote areas served by rough countryroads. Some of the trucks are quite large, and haul asmuch as 86,000 pounds of liquid. Because of the natureof Respondent's business and the roads where its trucksare used, mechanical problems, including broken springs,are common.Respondent's business has an office, a yard, and a shopwhere mechanical work is done on equipment. Drivershave a separate room where they may congregate orrelax when not driving. The drivers' room is located inan area separate from the office and the shop.Respondent's drivers are paid by the hour, and whennot driving they stay in the drivers' room or elsewhereon the premises, available for dispatch as needed. Theyare paid the same amount each hour they are on duty,whether or not they are driving. Horseplay among driv-ers while they are unoccupied is common in the yard, inthe office and the drivers' room, and elsewhere on thepremises. On several occasions Respondent has warneddrivers not to engage in horseplay, but those warningslargely have been ignored.This case primarily involves Kenneth L. McLaughlin,who was one of Respondent's truckdrivers from October15, 1981, until he was fired May 22, 1982. McLaughlinpreviously worked for a mining company as a truckdriv-er, and has been a member of the Teamsters Union ap-proximately 14 years. McLaughlin was active in attempt-ing to organize Respondent's drivers, as more fully dis-cussed below. McLaughlin contends that he was firedbecause of that activity, and Respondent contends thathe was fired solely because he was responsible for break-ing three springs on his truck within a period of 30 days,in violation of a company rule that had been announcedto all Respondent's drivers. In addition to the alleged8(a)(3) violation, Respondent is alleged to have violateds This background summary is based on stipulations of counsel and ontestimony and evidence not in dispute.248 ROWLAND TRUCKING CO.Section 8(aXl) of the Act on several occasions, as dis-cussed below.B. McLaughlin's Discharge1. McLaughlin's union activityAfter his discharge McLaughlin filed a claim with theNew Mexico Employment Security Department, whichheld a hearing at which McLaughlin testified. McLaugh-lin stated, inter alia:What information do you have to present?A. Well, there was a little union business scareabout which I got terminated for, and I feel thatMr. Lawrence was terminated on the same grounds.And I didn't have anything to do with it, other thanmaking one phone call; but, anyway, it all got laidon my doorstep and so, anyway, I feel that Mr.Lawrence was fired for the same setup because werun around together all the time.6McLaughlin testified quite differently herein, as did someother witnesses. McLaughlin testified at trial that hetalked on the telephone with a representative of theUnion in mid-April, at the request of several of Respond-ent's drivers, and that the representative explained thesteps to be taken and sent to him blank authorizationcards to be filled in and signed by employees.7McLaughlin said he handed approximately 16 cards toemployees, some of which cards were signed and re-turned to him, and some of which were mailed by em-ployees to the Union.8 He said he talked with severalemployees concerning the advantages of unionization. Healso stated that other drivers talked about the Union, andhanded out authorization cards. McLaughlin testifiedthat he was very secretive about his union activity sincehe feared getting fired if that activity was known to Re-' Lawrence is not involved in this controversy.' Much trial time was devoted to McLaughlin's testimony that hisunion affiliation was shown by a union button that he wore, and by aunion decal on his automobile. The button is a very small device, ap-proximately the size of a dime, that he wears on his belt. and the decalwas not exhibited at trial. Based on my personal observation, and the tes-timony of many witnesses, the belt ornament is not identifiable exceptupon close examination. It cannot reasonably be inferred, or found, thatthe button indicated union affiliation within Respondent's knowledge.Scant evidence was adduced that any person ever saw, or was aware of,the decal. This testimony is given no weight. It is found that Respondentwas not aware of McLaughlin's union affiliation through the button orthe decal, or the two of them.McLaughlin testified that, when he was hired by Wray Ouye, Re-spondent's field supervisor (Ouye's supervisory status is not in dispute),or possibly some time later, he told Ouye that he was, and had been ap-proximately 14 years, a member of the Union, and showed Guye hisunion card. Ouye denied this statement by McLaughlin. This testimonyby McLaughlin is given no credence.Employee Thomas Alexander, who has been a driver for Respondentmore than I year, customarily in cool weather wears a jacket with aTeamsters insignia on it, approximately 3 or 4 inches in diameter. Alexan-der credibly testified that no supervisor of Respondent ever asked himabout the insignia, and he also stated that the jacket has been washed,and that the insignia no longer is legible. This matter also has been con-sidered. Parker testified that he had seen the decal on Alexander's jacket,and that he had assumed when Alexander was hired that he had been aunion member on a previous job.' In evidence as G.C. Exhs. 7(a)-(f) are six signed cards of employees,properly identified at trial and dated May 14, 24, and 25.spondent, and he further testified that he has been firedfrom two prior jobs because of his union activity.Parker testified that he often has heard rumors aboutemployees trying to organize, but that he knew nothingabout the union activities of McLaughlin or any otheremployee until after McLaughlin was fired. Several wit-nesses testified that they heard nothing about McLaugh-lin's union activity before McLaughlin was fired. In thisconnection, much trial time was devoted to the unioncard of Frank Stone,9 which is dated May 18, 1982, isaddressed to the Union in Alburquerque, New Mexico, ismarked "not deliverable as addressed, unable to for-ward," and is postmarked in Carlsbad, New Mexico,May 19, 1982. Parker testified that he did not receive thecard, which was erroneously placed in Respondent's postoffice box rather than being returned to Stone, until May24 or 25, which was after McLaughlin was fired. Stonetestified that he filled in and signed a second card aftermisdelivery of the first one, but that the second one wassigned after McLaughlin was fired. Several witnesses tes-tified that they heard about Stone's card falling into Re-spondent's hands, but that they heard about if afterMcLaughlin was fired. John Priestley, one of Respond-ent's drivers who later quit his job, testified that on May20 he saw Guye showing a card to Mike Roberts, who isRespondent's shop foreman,'0and that a little later heasked Roberts if it was a union card, since he was fearfulit may be his own. Roberts replied that it was not Priest-ley's union card. Roberts testified that the conversationwas on May 24, and not on May 20. Guye testified thatRespondent received Stone's card on May 24. Priestley'stestimony on this subject was self-contradictory, uncer-tain, and unconvincing. His recall of the date of the con-versation between Guye and Roberts was equivocal.Guye testified that he knew nothing about McLaughlin'sunion activity or about any employee having signed aunion authorization card as of the time McLaughlin wasdischarged. Guye said he knew nothing about Stone'sunion card until he picked up the mail, during Parker'sabsence, on May 24, the first Monday after McLaugh-lin's discharge. Guye testified that he had no interest inthe union activity of Respondent's employees, and thathe made no effort to learn who had signed union cards.Parker testified that he did not see Stone's union carduntil after McLaughlin was discharged. May Oden, awindow clerk for the U.S. Post Office in Carlsbad, credi-bly testified that, theoretically, it would have been possi-ble for Stone's card to have gone to Albuquerque andback to the Carlsbad Post Office by May 22, but that, asa practical matter, such was highly improbable. Her con-clusion was that the card probably would not have beenplaced in Respondent's post office box until Monday,May 24. On careful review of all the testimony and evi-dence, it is found that Stone's first signed union card wasnot received by Respondent, or known about by it, untilMay 24.Although McLaughlin stated to the State EmploymentSecurity Department that his only involvement in union9 G.C. Exh. 2.'0 Roberts' supervisory status is not in dispute.249 DECISIONS OF NATIONAL LABOR RELATIONS BOARDactivity was to make a single telephone call to a unionrepresentative, he testified to rather extensive involve-ment, and that testimony credibly was corroborated bywitnesses Priestley, Russ Corbett, and Russell Mee. Cor-roboration is implied by the testimony of Parker, Guye,and other witnesses relating to events after McLaughlinwas fired that show his union activity prior to beingfired.It is quite clear, and it is found, that McLaughlin wasone of the Union's principal advocates among Respond-ent's drivers.2. Respondent's knowledge of employees' unionactivity(a) Paragraph I l(a) of the complaint alleges that, on orabout May 20, Roberts created an impression among Re-spondent's employees that their union activities wereunder surveillance by Respondent.Counsel for the General Counsel did not argue this al-legation in his brief, except cursorily, nor did Respond-ent. Apparently the allegation refers to the testimony ofPriestley, who testified that, when he asked Roberts ifthe card Guye gave to Roberts was a union card, Rob-erts asked, "Has somebody been passing out union cardsto sign?" Roberts testified that his version of the conver-sation did not include such a question.DiscussionAs pointed out above, Priestley's testimony on thissubject was contradictory and unconvincing. It is inad-equate on which to base a finding that Respondent vio-lated the Act as alleged. It is apparent that the conversa-tion was a very short one and that, regardless of its con-tent, it was no more than a cryptic exchange of questionand response. It seems unlikely that Priestley was thetarget of any remark that gave the impression of surveil-lance of union activities. Roberts said he turned andwalked away when Priestley told him that Priestleyknew what Guye had given him was a union card. Thattestimony by Roberts was believable and convincing, andis credited.No violation of the Act is found, relative to this alle-gation. 11(b) Paragraph Il(b) of the complaint alleges that, onor about May 21, Guye threatened employees with dis-charge because they joined or assisted the Union. Para-graph 11(c) of the complaint alleges that, on or aboutMay 21, Guye created the impression among employeesthat their union activities were under surveillance by Re-spondent.These allegations refer to the testimony of Corbett,who is, and has been for approximately 18 months, oneof Respondent's drivers. Corbett testified that the daybefore McLaughlin was fired Guye told him that heknew who the ringleader of the union movement was," Respondent questioned nearly all of Respondent's drivers duringtrial as to whether or not they had been threatened, interrogated, givenpromises, or otherwise harassed concerning their union activities. The an-swers nearly always were no, but that is irrelevant so far as the GeneralCounsel's specific allegations are concerned. Respondent's general char-acter is not in issue.and that he would be "kicking cans, or fired." Guyedenied Corbett's testimony.DiscussionCorbett was a difficult witness in that he seemed con-fused and inexact. However, his testimony as quotedabove seemed solid, and he remained firm on cross-exam-ination, even though he was confused concerning someperipheral matters. His core testimony was quite con-vincing, and he is credited. His credibility was enhancedby the fact that Parker, his boss, sat through his testimo-ny.These allegations of the complaint were proved.(c) Paragraph Il(d) of the complaint alleges that, onor about May 21, Guye threatened employees with plantclosure because of their union activities.This allegation partially refers to Corbett's testimony.Corbett initially testified in a confused manner, andstated that plant closure as a possible result of union ac-tivity was of concern to, and a common topic of conver-sation among, all employees. He linked Guye with thattalk only by implication and assumption, and after beingled by counsel. Finally, Corbett testified:So it could be that Guye, personally, did not sayto you, in front of you, anytime, anything to theeffect that the yard would be closed if the union gotin; is that correct?A. Yes, sir.Patently, Corbett's testimony does not support the alle-gation and no violation is found.However, although not alleged in the complaint, anunlawful interrogation was exposed during Corbett'scross-examination, and is found. Corbett credibly testi-fied:Q. And Guye said nothing more to you, on thatoccasion, other than to make this one statement,that he knew who the ring leader was and that hewould soon be kicking cans?A. Well, they asked about if I had seen the unioncards being passed around.JUDGE STEVENS: Now who is they, who askedthis?THE WITNESS: Well, Gerry, Gerry asked meabout the union cards being passed around.12Q. (By Mr. Pickering) On that same occasion?A. Yes, sir.JUDGE STEVENS: Now what was it he asked you?THE WITNESS: He asked me about-JUDGE STEVENS: No, not about, just tell me thewords that he used, the best that you can recollect?THE WITNESS: Okay. He said-he asked me if Iknew anything about the union cards being passedaround.(d) Paragraph Il(e) of the complaint alleges that, onor about May 21, Guye warned employees that those's "Gerry" refers to Guye.250 ROWLAND TRUCKING CO.employees who were prominently identified with theUnion's organizational campaign would be discharged.This matter is not argued by counsel as an independentviolation of the Act, and no violation is found. The es-sence of the allegation is found elsewhere herein, and anappropriate remedy is recommended below.(e) Paragraph 11(f) of the complaint alleges that, onMay 22, Guye advised an employee that he was the firstemployee to be discharged for engaging in union activi-ties, and that he would not be the last.This allegation refers to the conversation McLaughlinhad with Guye when McLaughlin was fired. The dis-charge is discussed in detail infra. McLaughlin testifiedthat he talked with Guye in the morning of May 22when he was fired:Yes, Mr. Parker was there, but he never spoke tome. And another thing that I forgot to mention thatMr Guye said, after he had finally said no, there'sno more discussion, this is it, he said, "Before youdo I would like for you to explain one thing to me."And I said, "Well, if I can." He said, "How come itis that you people come here and hire out for a spe-cific wage and right off you think the Companyowes you more money?" I said, "Gerry, have I evercome in this office and complained about anythingother than wanting more overtime?" He said, "No,I can't say that you have." And I said, "Well, Idon't guess I know what you are talking about." Hesaid, "Yeah, I think you do, now you're the first tobe fired over this, but I guarantee that you're notthe last." He said, "There's a long list right behindyou."Guye denied this statement by McLaughlin. Parker,who was present during part of the conversation, alsodenied McLaughlin's testimony on this issue.DiscussionIf the statement was made as alleged by McLaughlin,it clearly would constitute a violation of the Act. Fur-ther, it would be a violation whether it was made priorto McLaughlin's discharge or immediately thereafter,since McLaughlin's discharge was a violation of the Act,as found infra, and McLaughlin continued to be an em-ployee within the meaning of the Act. The only questionis one of credibility.Neither McLaughlin nor Guye was a totally crediblewitness. As discussed herein, both witnesses testified tomatters that are not credited. The record as a wholeclearly shows that Respondent was annoyed by theunion organizational attempt in which McLaughlin was aleading figure, and it further shows that McLaughlin'sdischarge partially was based on pretextual reasons.McLaughlin was far from an ideal employee, as dis-cussed later, but so were other employees who were re-tained even after abuse of Respondent's trucks. Guye'sexplanation of McLaughlin's discharge appeared strainedand unlikely.It is found that McLaughlin's testimony on this issue isaccurate, and he is credited. Based on that credit, a vio-lation of Section 8(a)(l) of the Act is found as alleged.(f) Paragraphs 11(g) and (h) of the complaint allegethat, on May 22, Guye told an employee that other em-ployees would be discharged for engaging in union ac-tivities, and informed employees that their union activi-ties were under surveillance by Respondent.Apparently, although not so argued by counsel forGeneral Counsel, these two allegations cover the testi-mony set forth in (e) preceding. Technically, the allega-tions are included within the testimony quoted above,and violations are found as alleged.(g) Paragraph 11(i) of the complaint alleges that, onMay 22, Roberts threatened employees with plant clo-sure if they selected the Union as their bargaining repre-sentative.McLaughlin testified that, shortly after Guye dis-charged him, he talked with Roberts:Yes, sir. As we was talking out to my truck,Mike made the statement, he said, ". ..you guysare crazy for trying to get a union started here." Hesaid "things are pretty slow" and said that every-body knew it, that they would shut this place downand move all these trucks back to Hobbs, beforethey'd let a union get started.Q. Did you say anything to him?A. I said, "Well, it just depends on what the menwant, I guess, Mike."Roberts denied this testimony by McLaughlin.DiscussionParker denied ever stating anything about closing theplant, and Respondent introduced testimony to showthat, in fact, Respondent had no desire to, or intentionof, closing the plant. However, that denial by Parker andthe testimony to show that Respondent did not or wouldnot close the plant are irrelevant to this issue.The only question is whether or not Roberts made thestatement attributed to him by McLaughlin. Based onobservation of the two witnesses, and assessment of theirtestimony against the record, McLaughlin is credited anda violation of the Act, as alleged, is found.(h) The General Counsel called Dennis McDowell, amechanic and truckdriver for Respondent from May 18,1981, until November 1982, to testify on rebuttal.McDowell testified that, approximately I week beforeMcLaughlin was fired, Roberts talked with him, shopmechanic John Richard Johnson, and shop employeeJohn Hutchinson. McDowell testified that Roberts statedto the three employees that "if the Union come intoRowland Trucking, that Mr. Brakey1s would close thedoors and take it back to Hobbs [note: Hobbs, NewMexico]." McDowell further testified that, 3 or 4 daysbefore McLaughlin was fired, he walked into the partsroom, where Roberts was talking with Johnson:Well, when I walked in, Mike was telling Rich-ard that they needed to go over Kenny's truck witha fine-tooth comb to find anything that they couldtell Mr Parker that was broke on anything."3 Brakey is Respondent's vice president.251 DECISIONS OF NATIONAL LABOR RELATIONS BOARDExcuse me just a minute. They did also state thatthey had to report to Mr. Parker because that wasgoing to be reasons to get rid of Kenny.Roberts and Johnson denied McDowell's testimony,and Parker denied ever giving instructions to any em-ployee to find an excuse for firing McLaughlin.DiscussionThese statements were alleged in the complaint ashaving been made on June 9.Whether or not Parker ever actually issued instruc-tions for mechanics to find a reason to fire McLaughlinis immaterial, so far as an 8(aXl) violation is concerned.However, if in fact such instructions were issued, thatfact would be relevant so far as McLaughlin's dischargeis concerned.Any (aXl) violations as a result of McDowell's testi-mony would have to rest on credibility resolutions.McDowell was a thoroughly impressive witness. He nolonger works for Respondent and, so far as the recordshows, has no reason to give false testimony. He wascalm, straightforward, and sincere. He answered ques-tions easily and without hesitation, and his testimony wasnot shaken by cross-examination or by other witnesses.McDowell is credited, and it is found that Respondentviolated section 8(aXl) of the Act by threatening to closeits plant, and by asking fellow employees to find reasonsto fire McLaughlin, because of the latter's union activity.(i) Paragraph 11(k) of the complaint alleges that, onJune 9, Parker threatened employees with plant closureif they selected the Union as their bargaining representa-tive.Mee testified that, at an uncertain time a week or twoafter McLaughlin was fired, he planned to quit his jobwith Respondent and that he asked Parker for a recom-mendation.14During the course of their conversationParker accused Mee of having a bad attitude. Mee testi-fied:I said that I was just not satisfied about the waythings had been handled around there, the way thedrivers had been treated, why we couldn't get ourtrucks and stuff fixed, and the subject came up onwhy Bill Lawrence was dismissed. And I told Mr.Parker I could undersand why Bill was dismissedover his attendance, because he did have poor at-tendance at work. He was always coming in late.I said, but I couldn't understand why Kenny hadbeen discharged for a spring, when other employ-ees, there at the Company, had cost the Companyseveral more dollars, thousands more dollars thanKenny had ever done up there with just a fewbroken springs. There had been gentlemen rollingthe trucks up there and I said, "I believe he wasfired over his union activities." And Mr. Parker, atthat point, said, "Well, we can't have that kind of" Mee quit his job with Respondent in July 1982. After reading hisaffidavit to refresh his recollection, Mee said this conversation was onJune 22.activities around here." And that's about the bestthat I can remember about the conversation.Mee further testified that, 3 or 4 days later, he andParker again talked about the Union and Parker stated"they would close the doors at Rowland before theywould allow the Union to come in."Parker denied Mee's testimony.Mee is credited, and an 8(aXl) violation is found, asalleged.Mee also testified that, on June 22, after McLaughlinwas fired, Parker told him "they hired people, gave themgood jobs, paid them good salary and all they wanted todo was to bring in the Union." However, Mee wasequivocal in attributing this statement to Parker, and nofinding is made on the basis of this testimony.3. Respondent's animusBased on the foregoing it is clear, and it is found, thatRespondent was opposed to union organization of its em-ployees and to McLaughlin's part therein as an activeunion advocate, and that Respondent expressed its oppo-sition through actions that were in violation of Section8(a)(1) of the Act.'54. McLaughlin's dischargea. Stated reasons for the dischargeMcLaughlin testified that Guye called him into theoffice when he reported for work on May 22, informedhim that there was a broken spring on his truck whichwas the third spring he had broken within 30 days, andtold him "this is it," which McLaughlin accepted as adischarge. McLaughlin disputed the statement aboutthree broken springs, they discussed it in detail, andMcLaughlin left.Guye testified: As of the time McLaughlin was di-charged, Respondent did not have a consistent policywhereby drivers were discharged for abuse of equip-ment. Each case was judged independently, on its ownmerits. Some drivers were not fired, even though theymight have broken springs or abused equipment muchthe same as others who were fired. In 1982 the rule wasestablished whereby a driver almost automatically wasfired when he broke three springs within 30 days,'6re-gardless of the severity of the break and regardless of thelocation of the spring. 17The new rule was established in" Respondent introduced much testimony to the effect that McLaugh-lin, Priestley, and Mee, and possibly other employees, conspired to bringthis controversy to trial and to start other legal actions for the purpose ofmaking large sums of money, in addition to harassing Respondent Thattestimony has been considered, and given the weight to which it is enti-tled.1' Ouye contradicted himself in that he testified that the 30-day rulewas established prior to McLaughlin's discharge, and McLaughlin "wesone of them that got caught in it."T7 Testimony established that trucks sometimes may be operated withsprings that are cracked, or only slightly broken, if the springs are locat-ed on trailers or in noncritical locations. Some broken springs precludeany further operation of the truck. All springs have several leaves, andthe seriousness of breaks depends in some measure on the location in thespring of the leaf that is broken.252 ROWLAND TRUCKING CO.January, and it was announced to the drivers at a safetymeeting that month. At the same time, a safety bonusprogram was announced, but one broken spring caused aone-third loss of the bonus; two broken springs caused atwo-third loss; and three broken springs caused total lossof bonus and job. On May 21 Guye participated in a rou-tine nightly check of trucks'a with Roberts and Johnson.Roberts found a broken right front trailer spring onMcLaughlin's truck, No. 811, and reported it to Guye.Guye checked the records, and saw that McLaughlinhad three broken springs within the past 30 days. Guyereturned home after the check, reported the matter bytelephone to Parker, who was home that night, and rec-ommended that McLaughlin be fired. Parker agreed, andsaid he would take care of it the following day. The nextmorning Guye talked with McLaughlin, told him he hadbroken three springs within 30 days, and fired him.McLaughlin did not dispute the statement that he hadbroken three springs within 30 days, and said possibly hedrove too fast the preceding day. McLaughlin said hedid not check his truck thoroughly the prior eveningafter work.Parker testified: McLaughlin had been a problem em-ployee since April 1982. He was observed driving sever-al miles off his route; he consistently abused his trucks;he drove too fast, and carelessly; he loafed a lot on thejob; he made a joke of work instructions; he refused toaccept work criticism; he complained about the kind ofwork he had to do; he engaged in excessive horseplay;and, on one occasion, approximately a week before hisdischarge, he was warned that he would be fired unlesshis work performance improved, and "he grabbed mearound the collar ...with a knife in his hand and madesome sly remarks."19McLaughlin was told on five or sixoccasions to quit driving so fast. A month before his dis-charge, the entire front end of McLaughlin's truck hadto be repaired. All employees are given a set of Re-spondent's rules,20which they must follow, but theywere not adhered to by McLaughlin. At a safety meetingon January 5 employees were told there was a newpolicy relative to abuse of equipment, and McLaughlinattended that meeting. The new policy was set forthorally; it never was reduced to writing.2' Parker cor-roborated Guye's testimony relative to the dischargeinterview, and further testified that McLaughlin wasfired not only because of the broken springs, but also be-cause of all the other problems Respondent had withhim."' The fact that such checks routinely are made each 10 days or 2weeks was established by the record, and is not in dispute.l0 This knife incident, according to Parker, was a serious incident thatoccurred in the presence of several drivers. However, McLaughlindenied that he ever threatened Parker with a knife, and no witness cor-roborated Parker's testimony on this subject. Based on the testimony ofseveral witnesses, many drivers engaged in horseplay, and McLaughlinprobably was the worst offender of all. His horseplay frequently includedbrandishing a knife. However imprudent and ill-advised his actions mayhave been, Parker's attributing the knife incident to an intent byMcLaughlin to threaten or intimidate him simply is not believable. Thispiece of testimony by Parker clearly was an effort to depict McLaughlinas a dangerous person; this testimony is given no credence.'o G.C. Exh. 3. McLaughlin testified that he was told of some of therules, but that he never has seen a copy of them." This policy is the same one previously testified to by Guye.b. The broken springs on truck no. 811McLaughlin acknowledged that he reported, and wascharged with, a broken spring that was repaired April24,22 but he contended that he had been off work 2 dayswhen it was reported, and he denied that he broke thespring. He said his truck was in the shop for repairswhen he reported back to work. The fact that a brokenspring on McLaughlin's truck was repaired April 24 isnot in dispute, and is shown by Respondent's records.Guye credibly testified that it is the driver's responsibil-ity to check his truck each night and report anythingwrong, including a broken spring. If an unreportedbroken spring is found the next day by a mechanic or su-pervisor, the person to whom the truck is assigned ischarged with the broken spring, even though he may nothave broken it, unless he can prove otherwise. Robertscredibly testified that he talked with Guye about thebroken spring of April 24, because it was a serious breaklocated on a drive spring. It is clear that McLaughlineither broke this spring, which he did in fact report, orcan be assumed to have broken it. In any event, Re-spondent's records show that McLaughlin was chargedwith responsibility for the break, and McLaughlin didnot try until the trial to get a reversal of that responsibil-ity.23His attempt at trial to duck the responsibility wasnot convincing.Another broken spring on truck no. 811 was replacedon May 3. McLaughlin had not reported this brokenspring, although he drove the truck on May 1, 2, and 3.The break was discovered by a mechanic on May 3.McLaughlin denied responsibility for this spring, but Re-spondent's records, and its established policy relative toassigning responsibility for broken springs, clearly placethe matter in McLaughlin's hands. Guye credibly testi-fied that, based on his review of Respondent's records,this spring was included within the group for whichMcLaughlin was fired.The principal controversy relative to broken springs iscentered on the third one. As noted above, Guye andRoberts saw the spring during their inspection of trucksthe evening of May 21. After Guye and McLaughlinconcluded the discharge interview, McLaughlin went towhere his truck was parked and Roberts showed him thebroken spring. McLaughlin testified that the break was ahairline crack, which could be seen only by crawlingunder the truck and scraping the dirt away from thecrack with his knife. He said he did not previously knowabout the break, and could not have seen it except uponan unusually close inspection. Priestley and Mee partiallycorroborated McLaughlin relative to the nature of thebreak. Johnson testified that he replaced the brokenspring, that more than a hairline crack was involved, andthat he could see the break from outside the truck, look-ing under the fender. Respondent's records show re-placement of the broken spring. Respondent introducedphotographs of the spring Respondent says was" McLaughlin acknowledged that he broke a spring on his truck inJanuary.a3 McLaughlin testified that he protested being sent home because ofthis spring, while it was being repaired, but he did not pursue the matter,so far as the record shows.253 DECISIONS OF NATIONAL LABOR RELATIONS BOARDbroken,'4and a spring was brought into court whichRespondent contends is the one in question. McLaughlindenied that the photographs and the spring in court werethe same spring that was on his truck, but Johnson iden-tified them as being the same. Roberts and Guye cor-roborated Johnson's description of the break, and identi-fied the pictures and spring as showing, and being, theone they found on McLaughlin's truck May 21. To theextent there are discrepancies in testimony between thegroups of McLaughlin, Mee, and Priestley and of Rob-erts, Guye, and Johnson relative to this spring, the latterthree are credited. It is found that there was a brokenspring on truck no. 811 the evening of May 21, whichwas McLaughlin's responsibility.c. Abuse of equipment by driversThe record is replete with examples wherein drivershave abused Respondent's trucks. Parker and others testi-fied at length concerning warnings to all drivers abouttheir speeding and abusing equipment, about frequentsafety meetings that involved abuse of trucks, about bo-nuses for proper driving, and about problem drivers whowrecked and damaged trucks. Respondent constantly hasequipment under repair, and broken springs are common.High turnover of drivers, very heavy loads, and poorback roads over which hauls are made, all contribute toRespondent's problems with its trucks.Nearly all witnesses testified that broken springs arefrequent, serious, and a source of trouble and concern toRespondent, but it is apparent that broken springs arenot all alike. Testimony established that, depending onthe location of the spring and the nature of the break, aspring may or may not have to be replaced immediately.Sometimes they are not replaced at once, and are left inplace until an opportune time to replace them arises. Re-spondent contends that it is rare for a broken spring tobe left on a truck at all, but several of the General Coun-sel's witnesses credibly testified to the contrary and citedinstances wherein broken springs were left on trucks forextended periods of time.In addition to broken springs, Respondent's trucks fre-quently suffer other damage. The General Counsel's wit-nesses credibly testified relative to trucks and trailersthat have been wrecked and damaged in a number ofways. Some of that damage has been very costly-farmore so than a broken spring. Parker testified that onedriver (Robinson) damaged a truck to the extent of a$14,000 or $15,000 loss and received a traffic citation forthe incident, yet was left on the payroll.d. Discipline of drivers for abuse of equipmentThere is some testimony to the effect that drivers aresent home while their trucks are under repair for abusivedamage, including broken springs, but that testimony iscontradictory and ambiguous. If such a policy exists, it isof fairly recent origin, and is unevenly applied.Parker testified relative to the discharge of severaldrivers wholly or partially because of abuse of equip-" O.C. Exh. 37.ment. His testimony was supported by company recordsin the cases of three such drivers.DiscussionGuye's testimony makes it clear that, but for the new30-day rule, McLaughlin's discharge would be a judg-ment call. McLaughlin was not a careful driver, and therecord makes it apparent that he loafed a lot the lastmonth or two of his employement and frequently en-gaged in horseplay, but it is equally apparent that otherdrivers were careless with equipment, had serious acci-dents that were their fault, loafed, and engaged in horse-play without being fired. Parker testified that he person-ally warned McLaughlin on several occasions about hiscareless and fast driving, but McLaughlin crediblydenied that he ever was warned that he could lose hisjob, although all employees were warned during safetymeetings about driving too fast and abusing equipment,and Respondent never warned McLaughlin in writing. Itis clear that McLaughlin was in good standing with Re-spondent prior to April 1982'5 and, as discussed above,Respondent knew of, and resented, his union activitycommencing the last part of April. The suspicion isstrong that, regardless of the alleged 30-day rule,McLaughlin was the target of Respondent's union ani-mosity, and that suspicion ripens into a virtual certaintywhen the testimony of McDowell is considered. Thattestimony shows that Respondent was after McLaughlin,whether or not it took another broken spring to get him.Parker attempted to paint McLaughlin as a knife-wielding assailant, but that attempt patently was a sham.The record shows it to be without merit, and establishesthat the incident was just another of McLaughlin's ill-ad-vised pieces of horseplay which Parker recognized assuch. Parker went further, and stated that McLaughlinwas fired for many reasons, including fast and carelessdriving, abuse of equipment, loafing, refusing to followwork instructions, complaining, and others. Parker didnot ground his stated reason for firing McLaughlin uponthe 30-day rule, but rather upon McLaughlin generallybeing a poor employee. In any event, it was Guye whodid the actual firing, albeit after consultation withParker.Guye testitied that McLaughlin was fired solely be-cause of the 30-day rule, which rule, he stated, almostwas automatically applied. That testimony is suspect.Guye did not give a convincing reply when he wasasked why he felt it necessary to call Parker at home, atnight, to recommend that McLaughlin be fired. If therule automatically was applied, there would be no needto call Parker or confer with anyone. Parker came towork at 5 a.m., and certainly nothing could be done be-tween Guye's call and 5 a.m. to process a discharge thatwas automatic anyway. Further, Guye testified thatnever in the past had he called Parker at home to recom-mend a discharge. In any event, it seems unlikely thatthere ever was a 30-day rule. Mee, McLaughlin, andPriestley testified that they never knew of such a rule,and no employee of the many who testified said anything25 Parker acknowledged this fact.254 ROWLAND TRUCKING CO.about such a rule. Further, Parker did not rely on such arule when he testified about McLaughlin's discharge. Fi-nally, such a rule would be so inflexible that its usewould seem highly unusual. Springs may be broken forany number of reasons, good and bad, and the serious-ness of the breaks depends on many factors. It would beunfair, and unlikely, for Respondent to apply the rule ifone or two springs were broken because of carelessness,and the third was broken within 30 days through no faultof the driver. Guye's testimony that McLaughlin wasfired because he broke an alleged 30-day rule is found tobe pretextual.In summary, McLaughlin was not an exemplary em-ployee, but it appears that Respondent accepted himwith all his faults until he started engaging in union ac-tivity. When Respondent learned of that activity, it de-cided to get rid of him. The third broken spring provid-ed a good excuse, which Guye quickly grabbed.McLaughlin's denial of responsibility for three brokensprings seemed shallow and unconvincing, but that isbeside the point. Possibly he should have been fired be-cause of the broken springs and his other faults. Howev-er, it is quite clear from the record that the real reasonhe was fired was his union activity, and that his faultsand the broken springs provided a convenient excuse. Itdoes not appear that he would have been fired when hewas had he not been engaged in union activity.2'IV. EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with its operations de-scribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor dis-putes burdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYHaving found that Respondent violated Section 8(aX3)and (1) of the Act, it will be recommended that Re-spondent be ordered to cease and desist therefrom, andto take certain affirmative action designed to effectuatethe policies of the Act.It is recommended that Respondent be ordered tooffer immediate and full reinstatement of Kenneth L.McLaughlin to his former job or, if that job no longerexists, to a substantially equivalent job, without loss ofseniority or other rights and privileges, and make himwhole for any loss of earnings he may have suffered tobe computed in the manner prescribed in F. W. Wool-worth Co., 90 NLRB 289 (1950), plus interest as set forthin Isis Plumbing Co., 138 NLRB 716 (1962), and FloridaSteel Corp., 231 NLRB 651 (1977).On the basis of the foregoing findings of fact and onthe entire record, I make the following2" Wright Line, 251 NLRB 1083 (1980).CONCLUSIONS OF LAWI. Rowland Trucking Company, a Division of Uni-chem International is, and at all times material herein hasbeen, an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act.2. Chauffeurs, Teamsters, and Helpers Local 492, affili-ated with the International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America is,and at all times material herein has been, a labor organi-zation within the meaning of Section 2(5) of the Act.3. Respondent violated Section 8(aXl) of the Act bythreatening and interrogating its employees concerningtheir activities; creating the impression among its em-ployees that their union activity was under surveillance;advising an employee that he was the first to be dis-charged for union activity, but would not be the last;telling an employee that other emloyees would be dis-charged for engaging in union activity; informing em-ployees that their union activity was under surveillanceby Respondent; and telling employees that it would notallow their union activity, and would seek a reason todischarge an employee because of his union activity.4. Respondent violated Section 8(aX3) and (1) of theAct by discharging an employee because of his union ac-tivity.5. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.On the foregoing findings of fact and conclusions oflaw and on the entire record, I issue the following rec-ommended27ORDERThe Respondent, Rowland Trucking Company, a Di-vision of Unichem International, Carlsbad, New Mexico,its officers, agents, successors, and assigns, shall1. Cease and desist from(a) Violating Section 8(a)(1) of the Act by threateningand interrogating its employees concerning their activi-ties; creating the impression among its employees thattheir union activity was under surveillance; advising anemployee that he was the first to be discharged for unionactivity, but would not be the last; telling an employeethat other employees would be discharged for engagingin union activity; informing employees that their unionactivity was under surveillance by Respondent; and tell-ing employees that it would not allow their union activi-ty, and would seek a reason to discharge an employeebecause of his union activity.(b) Violating Section 8(aX3) and (1) of the Act by dis-charging an employee because of his union activity.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act." If no exceptions are filed a provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.255 DECISIONS OF NATIONAL LABOR RELATIONS BOARD2. Take the following affirmative action designed to ef-fectuate the policies of the Act.(a) Offer Kenneth L. McLaughlin immediate and fullreinstatement to his former job or, if that job no longerexists, to a substantially equivalent job, without prejudiceto his seniority or other rights and privileges, and makehim whole for his loss of earnings in the manner set forthin the section of this decision entitled "The Remedy."(b) Expunge from its records and files any and all ref-erences to the discharge of Kenneth L. McLaughlin.(c) Preserve and, on request, make available to theBoard and its agents for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all otherrecords necessary to compute the amount of backpaydue under the terms of this Order.(d) Post at its place of business in Carlsbad, NewMexico, copies of the attached notice marked "Appen-dix."28Copies of the notice, on forms provided by theRegional Director for Region 28, after being signed bythe Respondent's authorized representative, shall beposted by the Respondent immediately upon receipt andmaintained for 60 consecutive days in conspicuous placesincluding all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by theRespondent to ensure that the notices are not altered, de-faced, or covered by any other material.(e) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.All allegations of the complaint not found herein tohave been proved are dismissed in their entirety.sJ If this Order is enforced by a Judgment of ·United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."256